                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


JEFFREY JOSEPH,                          )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )             2:18-cv-00443-LEW
                                         )
LINCARE, INC., et al.,                   )
                                         )
             Defendants.                 )


                   ORDER ON PLAINTIFF JEFFREY JOSEPH’S
                      MOTION TO STAY PROCEEDINGS
      Now before me is Plaintiff Jeffrey Joseph’s Motion to Stay Proceedings against

Defendants Family Practice on the River (“FPOR”) and Patrick Butcher (ECF No. 57).

The motion is fully briefed and at issue. For the reasons that follow I will DENY the

motion.

                                     DISCUSSION

      Federal courts “possess the inherent power to stay [a case] for prudential reasons.”

Microfinancial, Inc. v. Premier Holidays Int’l, Inc., 385 F.3d 72, 77 (1st Cir. 2004). In

evaluating whether to issue a stay, a court will generally consider three factors: “(1)

potential prejudice to the non-moving party, (2) hardship and inequity to the moving party

without a stay, and (3) judicial economy.” Good v. Altria Grp., Inc., 624 F.Supp.2d 132,

134 (D. Me. 2009). Ultimately, “[t]he movant bears the burden of demonstrating that a

stay is appropriate.” Kourembanas v. InterCoast Colleges, No. 2:17-CV-00331-JAW, 2018


                                             1
WL 4087999, at *2 (D. Me. Aug. 27, 2018); see also Austin v. Unarco Indus., Inc., 705

F.2d 1, 5 (1st Cir.1983) (explaining that the movant must demonstrate “a clear case of

hardship” to be entitled to a discretionary stay).

       A stay is not warranted here. Plaintiff has asked to prolong these proceedings either

indefinitely, pending his appeal of the October 22, 2019 summary judgment order resolving

claims against Defendant Lincare (ECF No. 54), or in the alternative, for “at least 180 days

while Plaintiff drafts and files the appellate briefs and replies.” Pl.’s Mot. at 2-3. The

factors do not favor delay. First, a stay would prejudice Defendants FPOR and Butcher by

deferring resolution of the claims against them. Def.s’ Resp. at 4-5. And Plaintiff has not

identified any significant hardship he would face should this action go forward. He has

cited only the “time and expense of a trial while also maintaining an appeal” (Mot. at 3),

but that is hardship of his own making. Mr. Joseph could just as well have waited until

after trial to appeal the October 22 summary judgment order. Finally, judicial economy

does not justify a stay either. The Plaintiff brings different legal claims against Defendants

FPOR and Butcher than he brought against Defendant Lincare, which arise from different

facts. See Compl. at 5-11. Furthermore, the facts of this case are so few that it would not

greatly burden the Court to hold trial against Defendant Lincare at a later date should the

summary judgment order be vacated. Plaintiff has not shown that any of the three factors

weighs in favor of staying the proceedings in this case.

                                      CONCLUSION

       Having considered Plaintiff’s motion in light of the relevant factors listed above, I

find that he has failed to meet his burden to demonstrate that a stay is appropriate.

                                              2
Plaintiff’s Motion to Stay Proceedings against Defendants Family Practice on the River

and Patrick Butcher (ECF No. 57) is therefore DENIED.

SO ORDERED.

Dated this 21st day of November, 2019.

                                                   /s/ Lance E. Walker
                                                   U.S. District Judge




                                          3
